Citation Nr: 1632945	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-06 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability.
 
2.  Whether new and material evidence has been received to reopen a claim for service connection for a rash of the body, including the groin.
 
3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a rash of the body, including the groin.

5.  Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2010 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Waco, Texas.

The issues of entitlement to service connection for a left shoulder disability and a rash of the body, including the groin, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed August 2005 rating decision (in pertinent part) denied service connection for: a left shoulder disability on the basis that no such disability was shown; and a rash on the body, to include the groin, on the basis that no such disability was shown in service and no current disability was shown to be related to service.  The Veteran did not submit new and material evidence within one year. 
 
2.  Evidence received since the August 2005 rating decision includes evidence that is neither cumulative to, nor redundant of, the evidence previously of record, relates to an unestablished fact necessary to substantiate the claims of service connection for a left shoulder disability and a rash on the body (including the groin), and raises a reasonable possibility of substantiating the claims of service connection for these disabilities.

3.  Resolving all doubt in his favor, the Veteran's pseudofolliculitis barbae onset during his military service


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, which (in pertinent part) denied service connection for a left shoulder disability and a rash on the body/groin, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for a left shoulder disability and a rash on the body/groin.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  Pseudofolliculitis barbae was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims addressed in this decision are being granted in full.  Any error related to VA's duties to notify and assist with regard to these issues is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 


Claims to Reopen

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18.

In an August 2005 rating decision, the RO (in pertinent part) denied the Veteran's claims for service connection for the following: a left shoulder disability, because no such disability was shown; and a rash of the body, to include the groin, because a current rash was not shown to be related to service.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision with respect to these issues is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence of record at the time of the August 2005 rating decision includes the Veteran's service treatment records (STRs) and VA and private treatment records and examination reports dated from 1994 to 2005.  The STRs show the Veteran's complaints of and treatment various nonspecific rashes, including in December 1975 and January 1976.  STRs are negative for left shoulder complaints.  The post-service private treatment records show complaints of a rash on back, chest and neck diagnosed as acne in 1999, but no left shoulder disability.

The evidence received since the August 2005 rating decision includes the Veteran's statement that he hurt his left shoulder in service (1975 or 1976) when it got jammed in a door.  See June 2012 VA examination report.  In addition, VA treatment records show X-ray evidence of arthritis beginning in 2007.  The Veteran also reported during an October 2008 VA neurosurgery consult that he had a history of shoulder pain for 20 years, with the first shoulder problems occurring in service.  He reported that he had been able to stay on full active duty, but that certain activities would trigger recurrent pain.  Since that time, the Veteran indicated that he would experience intermittent left shoulder pain.  The newly received evidence also includes the Veteran's statement that he continues to experience a rash or "bumps" on his groin and low back about twice a month; these resolved without treatment.  See June 2012 VA skin examination report.

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the August 2005 rating decision and finds that the statements of the Veteran and the X-ray findings of left shoulder arthritis, taken together with the rest of the evidence of record, constitutes new and material evidence which is sufficient to reopen the previously denied claims of service connection for left shoulder disability and rash of the body/groin.  The credibility of the Veteran's assertions is presumed.  See Justus, 3 Vet. App. at 513.  This evidence is certainly new, as the RO did not previously consider it.  Presuming its credibility, the Board finds this evidence is material because it relates to unestablished facts necessary to substantiate the claims - a nexus to service for the rash and the existence of a current disability for left shoulder disability.  38 C.F.R. § 3.156(a), Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that this evidence is both new and material, and the claims for service connection for a left shoulder disability and a rash of the body, including the groin are reopened.

Service Connection for Pseudofolliculitis Barbae

The Veteran maintains that he has pseudofolliculitis barbae (as noted on VA examination in June 2013) that first began during his military service and persisted thereafter.  See April 2013 statement from the Veteran.

The Veteran's STRs note that he was placed on physical profile for pseudofolliculitis barbae on numerous occasions (including January 1976, October 1980, November 1980, January 1981 and June 1981) during service.  Furthermore, the Veteran is competent to testify as to observable symptoms such as a persistent rash due to shaving.  This symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Given the statements from the Veteran, the Board finds the Veteran's assertions of pseudofolliculitis barbae dating back to active service to be credible here.  Thus, the Veteran's statements here establish continuous and chronic symptoms such as to enable a grant of service connection. 

The Board acknowledges that the June 2013 VA examiner opined that the Veteran's current pseudofolliculitis barbae is not related to military service because this is a "common condition."  The VA examiner's conclusion is a medical conclusion that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran is credible to testify as to the onset of his pseudofolliculitis barbae.  In this regard, STRs confirm the Veteran's ongoing complaints of this disability in service.

Resolving any doubt in the Veteran's favor, service connection for pseudofolliculitis barbae is granted.


ORDER

New and material evidence having been received, the claim for service connection for a left shoulder disability is reopened. 

New and material evidence having been received, the claim for service connection for a rash of the body, including the groin, is reopened. 

Service connection for pseudofolliculitis barbae is granted.


REMAND

Reopened Claims: Left Shoulder Disability and Rash of the Body, including the Groin

The Veteran claims that he has a left shoulder disability and a rash on his body (including his groin) related to his military service.  (In this regard, the Board notes that service connection for herpes was denied in an unappealed March 2006 rating decision, and this issue is not for consideration herein.)

Remand is required regarding the left shoulder disability for an adequate etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony, an examiner cannot ignore that lay evidence and base his or her opinion only on the absence of corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Veteran was afforded VA shoulder examination in June 2012.  The VA examiner opined, after an examination of the Veteran as well as a review of the claims file, that his shoulder disability (arthritis) is less likely than not related to service.  However, the VA examiner did not address the Veteran's lay statements of continuity of symptoms since service.  Therefore, a remand is required to obtain an additional medical opinion.

It is noted that in the VA examination in 2012, the Veteran stated that he got his left shoulder jammed in a warehouse door in 1975 or 1976, whereas in his March 2011 substantive appeal he stated that he had been experiencing trouble with his left shoulder ever since his motor vehicle accident in 1982.  It is also noted that in a July 2007 Social Security Administration (SSA) treatment record it was noted that the Veteran's neck and shoulder pain had begun approximately 7-8 months earlier with an unrelated injury.  In February 2007 SSA treatment record, the Veteran reported that his right shoulder was injured during service.

Remand is required regarding the claimed body/groin rash for an adequate examination and etiological opinion.  The Veteran asserted in March 2010 that while in Korea in 1974 he contracted gonorrhea and that since then bumps and blisters had been showing up on his penis, in his pubic area and on his butt cheeks.

The Veteran was afforded a VA examination in June 2012 and the examiner who conducted the examination noted that the Veteran was seeking service connection for herpes, claimed as a groin rash.  He noted the Veteran's current complaints of "bumps" on his back and groin that recur twice a month but resolve on their own, without treatment, after several days.  The examiner provided a nexus opinion about herpes, essentially stating that documentation regarding treatment in service was "non-specific" for herpes.  There is not an adequate nexus opinion for a rash of the body/groin other than herpes.  Thus, a remand is necessary to obtain a new etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to ascertain the etiology of the Veteran's left shoulder disability.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that a current, chronic left shoulder disability either began during or was otherwise caused by the Veteran's military service.  Why or why not?  In providing this opinion, the examiner must acknowledge and discuss the lay statements from the Veteran as to his reports of experiencing left shoulder pain since service.

2.  Afford the Veteran a new VA skin examination to determine the presence and etiology of any skin rash of the body/groin, other than herpes, present during the appeal period.  The examiner should identify all of the Veteran's skin disorders that have been diagnosed following service, other than pseudofolliculitis barbae.  The examiner should then opine, for each such disorder, whether it is at least as likely as not (50 percent probability or more) that each skin disorder either began during or was otherwise caused by his military service,  Why or why not? 

In this regard, the examiner should address all complaints of and treatment for rashes noted in the STRs.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


